 Case 1:20-cv-00094-JS Document 25 Filed 02/12/21 Page 1 of 14 PageID #: 132



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------X
CHRIS HAVENER,

                             Plaintiff,
                                                     MEMORANDUM & ORDER
           -against-                                 20-CV-0094(JS)

GABBY G FISHERIES INC.,

                         Defendant.
----------------------------------------X
APPEARANCES
For Plaintiff:      Stephen W. Koerting, Esq., pro hac vice
                    R. Terrance Duddy, Esq., pro hac vice
                    Kelly, Remmel & Zimmerman
                    53 Exchange Street
                    Portland, Maine 04101

                       Andrew V. Buchsbaum, Esq.
                       John P. James, Esq.
                       Friedman, James & Buchsbaum LLP
                       15 Maiden Lane, Suite 1202
                       New York, New York 10038

For Defendant:         Francis G. McSweeney, Esq., pro hac vice
                       Regan & Kiely LLP
                       40 Willard Street, Suite 304
                       Quincy, Massachusetts 02169

SEYBERT, District Judge:

           Plaintiff Chris Havener (“Plaintiff”) commenced this

action under the Jones Act, 46 U.S.C. § 30104, et seq., against

Defendant Gabby G Fisheries Inc. (“Defendant”).           (Compl., ECF No.

1.)   Currently before the Court is Defendant’s motion to transfer

this case to the United States District Court for the District of

Massachusetts pursuant to 28 U.S.C. § 1404(a) (“Section 1404(a)”).

(Mot., ECF No. 22; Def. Br., ECF No. 22-1; Def. Reply, ECF No.
 Case 1:20-cv-00094-JS Document 25 Filed 02/12/21 Page 2 of 14 PageID #: 133



24.)   Plaintiff opposes the motion.       (Pl. Opp., ECF No. 23.)       For

the reasons that follow, Defendant’s motion is GRANTED.

                                BACKGROUND

            Plaintiff, a resident of Maine, was a crew member and

seaman on the F/V GABBY G, a commercial fishing vessel owned and

operated by Defendant, a New York state corporation.             (Compl. ¶¶

8-9; Farnham Aff., Mot., Ex. 1, ECF No. 22-2, ¶ 3.)            On or around

January 19, 2017, Plaintiff allegedly suffered an injury to his

right leg while working on the F/V GABBY G in “navigable waters of

the Atlantic Ocean in or about New Bedford, Massachusetts,” and

required “open reduction internal fixation surgical intervention.”

(Compl. ¶¶ 9-10.)     Plaintiff initially received medical treatment

and surgery at St. Luke’s Hospital in New Bedford, Massachusetts

(Def. Br. at 12) and received subsequent treatment from physicians

located in Wellesley, Massachusetts and Brunswick, Maine (id. at

9).

            Danny Farnham, the principal owner and CEO of Defendant,

transacts business, including the payment of bills, payroll, and

checks, out of a home office in Montauk, New York.           (Farnham Aff.

¶¶ 2, 4.)    However, Mr. Farnham “spend[s] most of [his] time” in

New Bedford, Massachusetts where the F/V GABBY V conducts “100%”

of its fishing.      (Id. ¶¶ 4-5, 8.)       Mr. Farnham represents that

while checks may be written in Montauk, New York, they are “brought

to New Bedford or mailed out” and “[a]ll personnel transactions

                                     2
 Case 1:20-cv-00094-JS Document 25 Filed 02/12/21 Page 3 of 14 PageID #: 134



such as hiring and firing and all fishing by [Defendant] and the

F/V GABBY G is done in New Bedford, Massachusetts.”              (Id. ¶¶ 4,

7.)

           As relevant here, Defendant lists five crew members as

potential witnesses: Captain Bobby Conrad, Dennis Martins, Mike

Krum, David Brown, and Jesse Benware.            (Id. ¶ 11.)    According to

Defendant,     they   are,   or    were,    independent    contractors    and

Defendant “lacks the ability to require them to travel to New York

for depositions and trial.”        (Id. ¶ 12.)      Two witnesses -- Captain

Bobby Conrad and Dennis Martins -- currently work for Defendant

and   reside    in    Massachusetts        and/or    Vermont,   and   Maine,

respectively.     (Id. ¶¶ 11(a)-(b); Def. Br. at 11.)            Mike Krum,

David Brown, and Jesse Benware do not currently work for Defendant

and reside in Rhode Island, Maine, and Connecticut, respectively.

(Farnham Aff. ¶¶ 11(c)-(e); Def. Br. at 11.)

                                  DISCUSSION

I.    Legal Standard

           Section 1404(a) provides that, “[f]or the convenience of

parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division

where it might have been brought or to any district or division to

which all parties have consented.”            28 U.S.C. § 1404(a).       On a

motion to transfer pursuant to Section 1404(a), “a court must

consider a two-part inquiry.” Casey v. Odwalla, Inc., 338 F. Supp.

                                      3
 Case 1:20-cv-00094-JS Document 25 Filed 02/12/21 Page 4 of 14 PageID #: 135



3d 284, 291 (S.D.N.Y. 2018).        First, the Court determines “whether

the action could have been brought in the proposed transferee

forum.” Id. at 292. Second, the Court considers “whether transfer

is appropriate” by “weighing a non-exhaustive list of factors,”

including:

             (1) the plaintiff’s choice of forum; (2) the
             convenience of the witnesses; (3) the location
             of relevant documents and relative ease of
             access   to   sources   of  proof;   (4)   the
             convenience of the parties; (5) the locus of
             operative facts; (6) the availability of
             process to compel the attendance of unwilling
             witnesses; (7) the relative means of the
             parties; (8) the forum’s familiarity with the
             governing law; and (9) trial efficiency and
             the interests of justice.

Id.   “In evaluating these factors on a motion to transfer venue,

the   Court      may     consider     factual    submissions,      including

declarations, by defendants, who have the burden to justify a

change of venue.”        Sec. & Exch. Comm’n v. Hill Int’l, Inc., No.

20-CV-0447, 2020 WL 2029591, at *3 (S.D.N.Y. Apr. 28, 2020)

(citations omitted).

II.   Analysis

             Defendant    argues    that   transfer   to   the   District   of

Massachusetts is appropriate because “[n]one of the events or

omissions giving rise to [Plaintiff’s] claims occurred in” this

District.     (Def. Br. at 4.)      Specifically, Defendant argues that

its place of incorporation and Mr. Farnham’s home office are the

sole connections to this District whereas all day-to-day decisions

                                       4
 Case 1:20-cv-00094-JS Document 25 Filed 02/12/21 Page 5 of 14 PageID #: 136



concerning the F/V GABBY G, personnel actions, maintenance, and

fishing, occur in or out of New Bedford, Massachusetts.               (Id. at

4-5.) Plaintiff opposes the motion and argues, among other things,

that none of the factors “support a transfer of venue in this Jones

Act claim.”      (Pl. Opp. at 11-24.)          For the reasons that follow,

the Court finds that, although close, the relevant factors tip in

favor of transfer to the District of Massachusetts.

       A. This Action Could Have Been Filed in the District of
          Massachusetts

              Plaintiff commenced this action under the Jones Act

which “provides the right to trial by jury and incorporates the

law regulating recovery for personal injury or death of a railway

employee, i.e., the Federal Employers Liability Act (“FELA”).”

Dumitru v. Princess Cruise Lines, Ltd., 732 F. Supp. 2d 328, 344

(S.D.N.Y. 2010) (citing 46 U.S.C. § 30104).               The parties assume

that the Jones Act incorporates FELA’s venue provision, 45 U.S.C.

§ 56 (“FELA § 6”), and Plaintiff argues venue is not proper in the

District of Massachusetts under that provision.               (Def. Br. at 7-

8; Pl. Opp. at 8-10.)       However, the Court is not persuaded FELA’s

venue provision is applicable. In 2008, Congress amended the Jones

Act and removed the venue provision.             See Trotter v. 7R Holdings

LLC,    873   F.3d   435,    441–42    (3d     Cir.   2017)   (discussing   the

legislative     history     of   the   Jones    Act).     According   to    the

Congressional committee that proposed the repeal:


                                        5
 Case 1:20-cv-00094-JS Document 25 Filed 02/12/21 Page 6 of 14 PageID #: 137



           This subsection is being repealed to make
           clearer that the prior law regarding venue,
           including the holding of Pure Oil Co. v.
           Suarez, 384 U.S. 202 . . . (1966) and cases
           following it, remains in effect, so that the
           action may be brought wherever the seaman’s
           employer does business.

Modak v. Alaris Cos., LLC, No. 08-CV-5118, 2009 WL 1035485, at *2

(N.D. Cal. Apr. 17, 2009) (alteration in original) (quoting H.R.

REP. NO. 110–437, § 3 (2008)).           Accordingly, the general venue

statute, 28 U.S.C. § 1391, applies to Plaintiff’s Jones Act claims.

Id.; see also Pittman v. Bo-Mac Contractors, Ltd., No. 12-CV-2590,

2013 WL 4854309, at *1 (E.D. La. Sept. 10, 2013) (considering

motion   under   Section   1404(a)    in   Jones   Act   case    and   finding

transferee court appropriate under 28 U.S.C. § 1391(b)(1)); Barnes

v. Romeo Papa, LLC, No. 12-CV-0365, 2013 WL 3049236, at *2 (S.D.

Tex. June 17, 2013) (same); Riley v. Trident Seafoods Corp., No.

11-CV-2500, 2012 WL 245074, at *3-4 (D. Minn. Jan. 9, 2012)

(finding “FELA’s venue provisions should not be read into the Jones

Act” because “the 2008 amendment was intended to make clear that

venue under the Jones Act is to be treated in accordance with 28

U.S.C. § 1391(c), as courts have been treating Jones Act venue

since Pure Oil 2”), report and recommendation adopted, 2012 WL

245248 (D. Minn. Jan. 26, 2012).

           Here, Plaintiff could have filed this action in the

District of Massachusetts under 28 U.S.C. § 1391.               Specifically,

Defendant is subject to personal jurisdiction in the District of

                                     6
 Case 1:20-cv-00094-JS Document 25 Filed 02/12/21 Page 7 of 14 PageID #: 138



Massachusetts given its contacts there.               See MASS. GEN. LAWS ch.

223A, § 3 (Massachusetts law provides that “[a] court may exercise

personal jurisdiction over a person [which includes a corporation

under MASS. GEN. LAWS ch. 223A, § 1] . . . as to a cause of action

in law or equity arising from the person’s . . . (a) transacting

any business in this commonwealth”); see also M-R Logistics, LLC

v. Riverside Rail, LLC, 537 F. Supp. 2d 269, 275 (D. Mass. 2008)

(noting that “transacting any business” under Massachusetts law

“is interpreted very broadly”).         Thus, Defendant is a resident of

that district under Section 1391(d), rendering venue proper under

Section   1391(b)(1).       Moreover,    as    alleged   in    the    Complaint,

Plaintiff   was   injured    while   working     on   the     F/V    GABBY   G   in

“navigable waters of the Atlantic Ocean in or about New Bedford,

Massachusetts.”      (Compl. ¶ 9 (emphasis added).)                 Therefore, a

substantial part of the events giving rise to Plaintiff’s claims

occurred in Massachusetts and venue is also proper in the District

of Massachusetts under section 1391(b)(2).

     B. On Balance, Transfer to the District of Massachusetts is
        Appropriate

            The   Court   assesses   and      balances   the    nine    factors,

enumerated supra, and finds they tip in favor of transferring this

action to the District of Massachusetts.




                                     7
 Case 1:20-cv-00094-JS Document 25 Filed 02/12/21 Page 8 of 14 PageID #: 139



           1.    The Locus of Operative Facts

           The parties dispute whether Plaintiff’s injury occurred

at sea or at a port in New Bedford, Massachusetts.          The Court need

not resolve this dispute because, as alleged and recited supra,

the “accident giving rise to this case occurred on board a vessel

stationed at” or near New Bedford, Massachusetts.            (Compl. ¶ 9.)

Accordingly,    this   factor   lends    support   for   transferring   this

action.   See Cormier v. Blue Marlin Support Servs., LLC, No. 11-

CV-3170, 2012 WL 3027099, at *2 (E.D. La. July 24, 2012) (finding

this factor weighed in favor of transfer in Jones Act case where

“[a]lthough the situs of the alleged wrong is not within the

Western District, it is nonetheless geographically closer to the

Western District of Louisiana than the Eastern District”); see

also Matter of Trawler Susan Rose, Inc., 227 F. Supp. 3d 444, 451

(E.D.N.C. 2017) (affording “substantial weight to the fact that

the accident giving rise to this action took place while the vessel

was off the coast” of New Jersey and finding this factor weighed

in favor of transfer to the District of New Jersey); Campbell v.

Dynamic Cranes, L.L.C., No. 05–CV-0241, 2005 WL 2562091, at *3

(S.D. Tex. Oct. 6, 2005) (finding this factor supported transfer

of Jones Act case to the Western District of Louisiana where the

plaintiff was injured “closer to the Western District of Louisiana”

than to the Southern District of Texas).



                                     8
 Case 1:20-cv-00094-JS Document 25 Filed 02/12/21 Page 9 of 14 PageID #: 140



            2.        Convenience of Witnesses and the Availability of
                      Process to Compel the Attendance of Unwilling
                      Witnesses

            When considered together, these factors weigh in favor

of transfer because most of the testimony in this case will be

provided by witnesses who regularly transact business in or near

the District of Massachusetts.                 To be sure, “[t]he second factor,

convenience for the potential witnesses, is often considered to be

the most important when evaluating whether to transfer an action.”

Scalia v. KDE Equine, LLC, No. 19-CV-3389, 2020 WL 4336395, at *5

(E.D.N.Y. July 28, 2020).

            Here, the prospective witnesses can be divided into two

groups:       the “crew and witnesses to Plaintiff’s injury” and

Plaintiff’s treating physicians.                   (See Farnham Aff. ¶ 11; Def. Br.

at   8-10.)       For      the       treating       physicians,     the   District    of

Massachusetts         is   a   more      convenient        forum   because     Plaintiff

received treatment and surgery at St. Luke’s Hospital in New

Bedford,    Massachusetts            immediately      following     his   injury.     He

subsequently received treatment in Brunswick, Maine.                         Regardless

of   the   availability         of    virtual       depositions,    the   District    of

Massachusetts is undoubtedly a more convenient forum for these

physician witnesses.             See Blake v. Delta Steamship Lines, Inc.,

No. 84-CV-2661, 1985 WL 322, at *3 (S.D.N.Y. Feb. 26, 1985)

(“Doctors, . . . are well known for their busy schedules” and “[i]t

seems   safe     to    assume     that    it       would   be   inconvenient    for   the

                                               9
Case 1:20-cv-00094-JS Document 25 Filed 02/12/21 Page 10 of 14 PageID #: 141



[physicians located out of state] to attend trial in New York under

almost any circumstances.”); see also Jacobs v. First Shipmore

Assocs., No. 83-CV-2491, 1983 WL 6961623 (S.D.N.Y. Aug. 25, 1983)

(transferring case to the Middle District of Florida where medical

witnesses were in Florida, stating the “availability of medical

witnesses is a factor to be given great weight in determining

whether to transfer a Jones Act case”); Ralph v. Exxon Mobil Corp.,

No. 05-CV-0655, 2006 WL 2266258, at *2 (S.D. Tex. Aug. 8, 2006)

(stating   that   although   “physicians    routinely    appear   at   trial

through deposition, . . . their availability and convenience weighs

legitimately      in   the   Court’s     analysis”    and    finding     the

“availability and convenience of [plaintiff’s initial treating

physician] witnesses weighs slightly in favor of transfer”).

           As for the crew members/seamen, the parties dispute the

convenience of both venues and the extent to which the potential

witnesses reside and/or work within 100 miles of this District as

compared to the District of Massachusetts.           (Def. Br. at 9, 11;

Pl. Opp. at 19-20.)      However, the fact remains that the proposed

witnesses have residences scattered across five different states

such that, regardless of venue, significant travel is expected.

Indeed, only two witnesses –– Mike Krum and Jesse Benware –– reside

within 100 miles of this Court and three witnesses –– Captain Bobby




                                    10
    Case 1:20-cv-00094-JS Document 25 Filed 02/12/21 Page 11 of 14 PageID #: 142



Conrad,1 Mike Krum, and Jesse Benware –– reside within 100 miles

of the District of Massachusetts.                Further, it necessarily follows

that multiple witnesses are beyond the subpoena power of both this

Court and the District of Massachusetts.2

               In any event, “courts generally accord little, if any,

weight to the availability and convenience of witnesses who are

seam[e]n, as they are likely to be at sea, and thus available only

by deposition (at their home or on board ship) regardless of the

U.S. trial forum.”3        Varnelo v. Eastwind Transp., Ltd., No. 02-CV-

2084,      2003   WL   230741,   at   *21    n.41    (S.D.N.Y.   Feb.   3,   2003).

Therefore, the Court finds these factors, albeit barely, favor a

transfer to the District of Massachusetts.4



1 Defendant, without explanation, provides two addresses for
Captain Bobby Conrad: one in Massachusetts (134 miles from this
Court and 50 miles from the District of Massachusetts) and another
in Vermont (233 miles from this Court and 154 miles from the
District of Massachusetts).

2 The Court independently verified that Captain Bobby Conrad (at
both the Massachusetts and Vermont residences), Dennis Martins,
David Brown, and Plaintiff’s physicians in Brunswick, Maine are
beyond this Court’s subpoena power.     Meanwhile, Captain Bobby
Conrad (at the Vermont residence), Dennis Martins, David Brown,
and the physicians in Brunswick, Maine are beyond the District of
Massachusetts’s subpoena power.
3 The Court finds no authority to support Defendant’s argument that
this proposition is applied with less force to commercial fisherman
as compared to “blue water” seamen. (See Def. Reply at 5.)

4 Defendant also represents that it intends to call an investigator
who is located in Massachusetts. (Def. Br. at 10.) It is not
clear if this individual is Defendant’s employee and a fact witness
or an expert witness. In the former scenario, “parties can compel
                                            11
Case 1:20-cv-00094-JS Document 25 Filed 02/12/21 Page 12 of 14 PageID #: 143



           3.    The Location of Relevant Documents and Relative
                 Ease of Access to Sources of Proof

           Given that Plaintiff received medical treatment and

surgery    following    the      injury    at    St.   Luke’s     hospital     in

Massachusetts, this factor somewhat tips in favor of transfer.

Nonetheless, in today’s “era of electronic documents, easy copying

and overnight shipping, this factor assumes much less importance

than it did formerly.      Furthermore, the location of documents is

entitled to little weight unless [the movant] makes a detailed

showing of the burden it would incur absent transfer.”                Larew v.

Larew, No. 11-CV-5771, 2012 WL 87616, at *5 (S.D.N.Y. Jan. 10,

2012) (quoting Seltzer v. Omni Hotels, No. 09-CV-9115, 2010 WL

3910597,   at   *2   (S.D.N.Y.    Sept.    30,   2010)).    The    Court     also

recognizes that “[a]n important piece of evidence in this case is

the vessel itself, which, if it is not out at sea, docks in” New

Bedford, Massachusetts.       Garza v. Marine Transp. Lines, Inc., No.

84-CV-6610, 1985 WL 6150, at *2 (S.D.N.Y. Apr. 8, 1985).




the testimony of their own employees without the need for
subpoena.” Fuji Photo Film Co. v. Lexar Media, Inc., 415 F. Supp.
2d 370, 375 (S.D.N.Y. 2006). In the latter scenario, the location
of expert witnesses is entitled to little or no weight when
deciding a transfer motion. Aronstein v. Thompson Creek Metals
Co., No. 14-CV-0201, 2015 WL 235186, at *4 (D. Conn. Jan. 16, 2015)
(“The convenience of expert witnesses has little or no significance
in determining whether an action should be transferred under 28
U.S.C. § 1404(a).” (quoting Scheinbart v. Certain–Teed Prods.
Corp., 367 F. Supp. 707, 709–10 (S.D.N.Y. 1973))).
                                      12
Case 1:20-cv-00094-JS Document 25 Filed 02/12/21 Page 13 of 14 PageID #: 144



            Here, “neither party has indicated that transmitting

documents    or   other    physical     evidence      would   be    particularly

burdensome.”      Larew, 2012 WL 87616, at *5.          Moreover, “no matter

where the trial is held, introduction of photographs of the ship

should suffice.”     Garza, 1985 WL 6150, at *2.            However, “inasmuch

as the operative facts alleged in the complaint occurred in the

[District of Massachusetts], it is likely that the sources of proof

are located within that district.”           Larew, 2012 WL 87616, at *5.

Thus, this factor weighs slightly in favor of transfer.

                     4. Plaintiff’s Choice of Forum

            “Although a plaintiff’s choice of forum is generally

entitled to great weight in assessing the balance, where the

operative facts underlying the alleged cause of action have no

material    connection     whatsoever    with   the    forum,”     as     discussed

herein,     “plaintiff’s     choice     of   forum     is     a    less     weighty

consideration.”     Cutrer v. Lykes Bros. Steamship Co., No. 84-CV-

9123, 1987 WL 5359, at *2 (S.D.N.Y. Jan. 7, 1987) (collecting

cases).     Plaintiff’s choice of forum is afforded little weight

where, as here, he does not reside in this District nor “did the

operative facts occur in” this District.           Larew, 2012 WL 87616, at

*8; Command Arms Accessories, LLC v. ME Tech. Inc., No. 19-CV-

6982, 2019 WL 5682670, at *8 (S.D.N.Y. Oct. 31, 2019) (“As might

be expected, ‘. . . plaintiffs’ choice of forum is accorded less

weight where the plaintiffs’ chosen forum is neither their home

                                        13
Case 1:20-cv-00094-JS Document 25 Filed 02/12/21 Page 14 of 14 PageID #: 145



nor the place where the operative facts of the action occurred.’”

(quoting   Dwyer   v.   Gen.   Motors   Corp.,      853   F.   Supp.    690,    694

(S.D.N.Y. 1994))).

                    5. The Remaining Factors

           Finally, the Court considers the remaining factors --

the convenience of the parties; the relative means of the parties;

the   forum’s   familiarity     with    the   governing        law;    and   trial

efficiency and the interests of justice -– and finds that they

neither weigh in favor nor against transfer.

           Although     a   close   call,     the    Court     concludes       that

Defendant met its burden of showing that transfer is warranted.

                                CONCLUSION

           Accordingly, Defendant’s motion to transfer (ECF No. 22)

is GRANTED.     The Clerk of the Court is directed to transfer this

case to the United States District Court for the District of

Massachusetts pursuant to 28 U.S.C. § 1404(a) and mark this case

CLOSED.



                                            SO ORDERED.



                                            /s/ JOANNA SEYBERT _____
                                            Joanna Seybert, U.S.D.J.

Dated:     February _ 12 , 2021
           Central Islip, New York



                                       14
